747 N.W.2d 267 (2008)
Shelly Anne STRUCK and Eloy Struck, Plaintiffs-Appellees,
v.
Michael KUSMIERZ and Autozone, Inc., Defendants-Appellants.
Docket No. 135138. COA No. 276219.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the motion for reconsideration of this Court's February 6, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
*268 MARKMAN, J., would grant reconsideration and, on reconsideration, would remand this case to the Court of Appeals as on leave granted for that court to determine whether a person suffering from a post-traumatic stress disorder is suffering from an "objectively manifested" impairment of an important bodily function under MCL 500.3135(7).